DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches the lighting device 13 is arranged in the housing 15 of the image pick-up device 17 to illuminate the target object. The imaging area D outside the housing 15 is folded into the housing 15 with reference to a first surface of the transparent plate 18 facing the target object, resulting in a first inner area. The imaging area D outside the housing 15 is folded into the housing 15 with reference to a second surface of the transparent plate 18 opposite to the first surface, resulting in a second inner area. The lighting device 13 is placed both in a wider one of the first and second inner areas and in an outer area of the imaging area D residing in the housing 15. If the transparent plate 15 is made of a flat glass, the lighting device 13 is placed both in the first inner areas and in the outer area of the imaging area D, for example US publications 20140224874. However, the prior art of record fails to show the limitation of claims 21, 28, and 33, “a frame comprising at least two sides, the at least two sides defining a region, wherein the circuit board is positioned within the region and attached to the frame, wherein at least a portion of a first side of the frame is positioned in front of the illuminator-aimer circuit subassembly, wherein the frame serves as optics for the illuminator-aimer circuit subassembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667